                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

NATIONWIDE MUTUAL INSURANCE                        )
COMPANY, f/k/a FARMLAND MUTUAL                     )
INSURANCE COMPANY,                                 )
                                                   )
                              Plaintiff,           )
                                                   )
v.                                                 )      Case No. _____________
                                                   )
GFG INLAND ELEVATOR & GRAIN, LLC                   )
Serve: Registered Agent,                           )
BC Agent Services, Inc.                            )
3500 One Kansas City Place,                        )
1200 Main Street,                                  )
Kansas City, MO 64105                              )
                                                   )
and                                                )
                                                   )
INGREDION INCORPORATED                             )
Serve: Registered Agent                            )
The Corporation Company, Inc.                      )
112 S.W.7th St., Ste. 3C                           )
Topeka, KS 66603                                   )
                                                   )
                              Defendants.          )

                       COMPLAINT FOR DECLARATORY RELIEF

       Plaintiff Nationwide Mutual Insurance Company, f/k/a Farmland Mutual Insurance

Company, hereby submits this Complaint for Declaratory Relief pursuant to 28 U.S.C. § 2201 and

Federal Rule of Civil Procedure 57 as follows:

                                           THE PARTIES

       1.       Plaintiff Nationwide Mutual Insurance Company, f/k/a Farmland Mutual Insurance

Company, (“Nationwide”) is an insurance company formed in the state of Ohio with its principal

place of business in Columbus, Ohio.




                                         1
            Case 4:20-cv-00977-SRB Document 1 Filed 12/14/20 Page 1 of 18
       2.       Defendant GFG Inland Elevator & Grain LLC (“Gage”) is a limited liability

company formed in the State of Missouri. Service of process of Gage may be obtained by service

of its registered agent, BC Agent Services, Inc., at 3500 One Kansas City Place, 1200 Main Street,

Kansas City, MO 64105.

       3.       Defendant Ingredion Incorporated (“Ingredion”) is a corporation registered in the

State of Delaware with its principal place of business in the State of Kansas. Service of process of

Ingredion may be obtained by service of its registered agent, The Corporation Company, Inc., at

112 S.W. 7th Street, Olathe, KS 66062.

       4.       Upon information and belief, the members of Gage are all residents of the State of

Missouri.

                                 JURISDICTION AND VENUE

       5.       This Court has subject matter jurisdiction of this dispute under 28 U.S.C. § 1332

because there is complete diversity of citizenship between plaintiff and defendants, and the amount

in controversy exceeds $75,000, exclusive of interest and costs.

       6.       This Court has personal jurisdiction over defendant Gage in that it is a Missouri

company domiciled in the State of Missouri.

       7.       This Court has personal jurisdiction over defendant Ingredion in that it conducts

business operations in the State of Missouri.

       8.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claim occurred within the State of Missouri and

involve the interpretation of a contract of insurance issued to Gage, a limited liability company

domiciled in the State of Missouri.




                                         2
            Case 4:20-cv-00977-SRB Document 1 Filed 12/14/20 Page 2 of 18
                                        THE UNDERLYING LAWSUIT

       9.         On or about June 23, 2020, Ingredion filed a Complaint against Gage in the United

States District Court for the District of Kansas, case number 2:20-cv-02309 (hereafter the

“Underlying Lawsuit”). A copy of the Complaint filed in the Underlying Lawsuit is attached as

Exhibit A and incorporated by reference.

       10.        Ingredion’s Complaint alleges that Ingredion is a “global ingredients solution

company that produces sweeteners, starches, nutrition ingredients, and biomaterials from various

crops, including corn.”

       11.        Ingredion’s Complaint alleges that Ingredion “operates a plant in North Kansas

City, Missouri (“North Kansas City Plant”) that uses a variety of raw materials, including corn, to

manufacture Ingredion’s products.

       12.        Ingredion’s Complaint alleges that Gage operates a grain elevator at 501 S. Coy,

Kansas City, Wyandotte County, Kansas that is licensed as a grain storage warehouse through the

United States Department of Agriculture and as a Class 1 grain dealer by the Kansas Department

of Agriculture.

       13.        Ingredion’s Complaint alleges that on July 1, 2014, Ingredion and Gage entered

into a “Put Through and Storage Agreement” as amended. The Complaint alleges that pursuant to

the “Put Through and Storage Agreement”:

        a. Gage agreed to receive, store and load out corn for Ingredion at the grain elevator at

             501 S. Coy, Kansas City, Wyandotte County, Kansas;

        b. Ingredion was to retain title to all corn delivered;

        c. Gage agreed to bear the risk of loss from the time the corn is unloaded to Gage’s

             facility until load out;




                                         3
            Case 4:20-cv-00977-SRB Document 1 Filed 12/14/20 Page 3 of 18
       d. Ingredion agreed to pay Gage at a set rate for each bushel of corn Gage unloaded for

             storage and loaded out for delivery;

       e. Gage agreed to remit to Ingredion daily unload tickets that included information

             regarding the weight or bushels delivered;

       f. Ingredion agreed to pay Gage a set rate per bushel per month for all Ingredion corn

             stored by Gage;

       g. Ingredion would store both Waxy corn and Amylose corn at Gage’s elevator;

       h. Gage agreed to preserve the integrity of the commercial corn received from Ingredion

             by handling it separately and keeping it segregated and “Identity Preserved” from other

             corn and other commodities;

       i. Gage agreed to store Ingredion’s corn separately from other goods and to identify the

             corn solely as Ingredion’s;

       j. Gage agreed to provide proper storage, security, handling, accounting for, and to

             provide protection from the elements, contamination or adulteration of Ingredion’s

             corn;

       k. Gage agreed to provide its services in a professional and workmanlike manner in

             accordance with accepted industry standards;

       l. Gage agreed that any quality loss from the inbound corn received by Gage that was

             subsequently unloaded and received by Ingredion would be the responsibility of Gage;

       m. Gage agreed to operate its business in compliance with all applicable federal, state and

             local laws, codes, ordinances, regulations, standards, rules, requirements and orders.

       14.      The Complaint alleges that Gage invoiced Ingredion for storage charges once per

month based on a daily bushel amount.




                                      4
         Case 4:20-cv-00977-SRB Document 1 Filed 12/14/20 Page 4 of 18
       15.     The Complaint alleges that in order to use the corn stored by Gage in food

ingredient products, Ingredion required its corn to be segregated so that it was not commingled

with other corn or crops.

       16.     The Complaint alleges that in or around November 2019, Ingredion conducted a

quality assurance audit of Waxy corn stores that had been unloaded and received by Ingredion

from Gage and determined that it was contaminated with Amylose corn.

       17.     The Complaint alleges that Ingredion conducted further testing of the Waxy corn

stored at Gage and determined that it was contaminated by Amylose corn and soybeans.

       18.     The Complaint alleges that Ingredion subsequently determined that Gage was not

storing an amount of Waxy corn for Ingredion consistent with the amounts reflected on delivery

tickets, Ingredion’s internal inventory records, or Gage’s storage invoices.

                                     THE INSURANCE POLICY

       19.     Nationwide issued Commercial General Liability Policy CPP135636A to GFG

Services, LLC and GFG Inland Elevator and Grain, LLC (hereafter “the General Liability Policy”).

A copy of the General Liability Policy is attached to this Complaint for Declaratory Relief as

Exhibit B and incorporated by reference.

       20.     The General Liability Policy identifies a policy period from December 1, 2018 to

December 1, 2019.

       21.     Nationwide issued Commercial Liability Umbrella Policy CU135636A to GFG

Services, LLC and GFG Inland Elevator and Grain, LLC (hereafter “the Umbrella Policy”). A

copy of the Umbrella Policy is attached to this Complaint for Declaratory Relief as Exhibit C and

incorporated by reference.




                                      5
         Case 4:20-cv-00977-SRB Document 1 Filed 12/14/20 Page 5 of 18
       22.     The Umbrella Policy identifies a policy period from December 1, 2018 to

December 1, 2019.

       23.     The General Liability Policy contains a section COMMERCIAL GENERAL

LIABILITY FORM, which states under SECTION 1 - COVERAGES, COVERAGE A – BODILY

INJURY AND PROPERTY DAMAGE LIABILITY, under Paragraph 1. Insuring agreement, “We

will pay those sums that the insured becomes legally obligated to pay as damages because of

“bodily injury” or “property damages” to which this insurance applies.”

       24.     The Umbrella Policy contains a section COMMERCIAL LIABILITY

UMBRELLA COVERAGE FORM, which states under SECTION 1 - COVERAGES,

COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY, under

Paragraph 1. Insuring agreement: subparagraph (a) “We will pay on behalf of the insured the

“ultimate net loss” in excess of the “retained limit” because of “bodily injury” or “property

damages” to which this insurance applies.”

       25.     The Umbrella Policy contains a section COMMERCIAL LIABILITY

UMBRELLA COVERAGE FORM, which states under SECTION 1 - COVERAGES,

COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY, under

Paragraph 1. Insuring agreement: subparagraph (c) “This insurance applies to “bodily injury” and

“property damage” only if: “(1) The “bodily injury” or “property damage” is caused by an

“occurrence” that takes place in the “coverage territory”.”

       26.     The General Liability Policy contains an endorsement entitled SEED

MERCHANTS - COVERAGE FOR ERRONEOUS DELIVERY OR MIXTURE AND

RESULTING FAILURE OF SEED TO GERMINATE which modifies insurance provided under

the COMMERCIAL GENERAL LIABILITY COVERAGE FORM and adds language to the




                                      6
         Case 4:20-cv-00977-SRB Document 1 Filed 12/14/20 Page 6 of 18
coverage form stating that damages because of property damage” include loss resulting from (a)

The erroneous delivery of seed, which includes: (1) The failure to deliver seed; (2) The delivery

of wrong seed; or (3) The delivery of seed at the wrong time or season; (b) An error in mechanical

mixture of seed; or (c) The failure of seed to germinate if this failure is caused by: (1) The delivery

of wrong seed; (2) The delivery of seed at the wrong time or season; or (3) An error in mechanical

mixture of seed.”

        27.     The Umbrella Policy contains an endorsement entitled SEED MERCHANTS -

COVERAGE FOR ERRONEOUS DELIVERY OR MIXTURE AND RESULTING FAILURE

OF SEED TO GERMINATE which modifies insurance provided under the COMMERCIAL

LIABILITY UMBRELLA COVERAGE FORM and adds language to the coverage form stating

that damages because of “property damage” include loss resulting from (a) The erroneous delivery

of seed, which includes: (1) The failure to deliver seed; (2) The delivery of wrong seed; or (3) The

delivery of seed at the wrong time or season; (b) An error in mechanical mixture of seed; or (c)

The failure of seed to germinate if this failure is caused by: (1) The delivery of wrong seed; (2)

The delivery of seed at the wrong time or season; or (3) An error in mechanical mixture of seed.”

        28.     Both the General Liability Policy and the Umbrella Policy contain a SECTION V-

DEFINITIONS, which defines the term “property damage” to mean (a) physical injury to tangible

property, including all resulting loss of use of that property. All such loss of use shall be deemed

to occur at the time of the physical injury that caused it; or (b) Loss of use of tangible property that

is not physically injured. All such loss of use shall be deemed to occur at the time of the

"occurrence" that caused it.”




                                       7
          Case 4:20-cv-00977-SRB Document 1 Filed 12/14/20 Page 7 of 18
       29.     Both the General Liability Policy and the Umbrella Policy contain a SECTION V-

DEFINITIONS, which defines the term "Occurrence" is defined to mean “an accident, including

continuous or repeated exposure to substantially the same general harmful conditions.”

       30.     Both the General Liability Policy and the Umbrella Policy contain a SECTION V-

DEFINITIONS, which defines the term "Impaired property” to mean “tangible property, other

than "your product" or "your work", that cannot be used or is less useful because (a) It incorporates

"your product" or "your work" that is known or thought to be defective, deficient, inadequate or

dangerous; or (b) You have failed to fulfill the terms of a contract or agreement; if such property

can be restored to use by the repair, replacement, adjustment or removal of "your product" or "your

work", or your fulfilling the terms of the contract or agreement.”

       31.     Both the General Liability Policy and the Umbrella Policy contain a SECTION V-

DEFINITIONS, which defines the term “Your product" to mean “(1) Any goods or products, other

than real property, manufactured, sold, handled, distributed or disposed of by: (a) You; (b) Others

trading under your name; or (c) A person or organization whose business or assets you have

acquired; and (2) Containers (other than vehicles), materials, parts or equipment furnished in

connection with such goods or products.” Both the General Liability Policy and the Umbrella

Policy further define “Your product” to include “(1) Warranties or representations made at any

time with respect to the fitness, quality, durability, performance or use of "your product"; and (2)

The providing of or failure to provide warnings or instructions.”

       32.     Both the General Liability Policy and the Umbrella Policy contain a SECTION V-

DEFINITIONS, which defines the term "Your work" to mean “(1) Work or operations performed

by you or on your behalf; and (2) Materials, parts or equipment furnished in connection with such

work or operations.” Both the General Liability Policy and the Umbrella Policy further define




                                       8
          Case 4:20-cv-00977-SRB Document 1 Filed 12/14/20 Page 8 of 18
“your work” to include “(1) Warranties or representations made at any time with respect to the

fitness, quality, durability, performance or use of "your work"; and (2) The providing of or failure

to provide warnings or instructions.”

       33.     Both the General Liability Policy and the Umbrella Policy contain a SECTION V-

DEFINITIONS, which defines the term "Products-completed operations hazard" to include “all

"bodily injury" and "property damage" occurring away from premises you own or rent and arising

out of "your product" or "your work" except: (1) Products that are still in your physical possession;

or (2) Work that has not yet been completed or abandoned. However, "your work" will be deemed

completed at the earliest of the following times: (a) When all of the work called for in your contract

has been completed. (b) When all of the work to be done at the job site has been completed if your

contract calls for work at more than one job site. (c) When that part of the work done at a job site

has been put to its intended use by any person or organization other than another contractor or

subcontractor working on the same project.”

       34.     The General Liability Policy contains a section COMMERCIAL GENERAL

LIABILITY FORM, which states under SECTION 1 -COVERAGES, COVERAGE A – BODILY

INJURY AND PROPERTY DAMAGE LIABILITY, under Paragraph 2. Exclusions, Expected or

Intended Injury, “This insurance does not apply to: “Bodily injury” or “property damage” expected

or intended from the standpoint of the insured.”

       35.     The Umbrella Policy contains a section COMMERCIAL LIABILITY

UMBRELLA COVERAGE FORM, which states under SECTION 1 -COVERAGES,

COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY, under

Paragraph 2. Exclusions, Expected or Intended Injury, “This insurance does not apply to: “Bodily

injury” or “property damage” expected or intended from the standpoint of the insured.”




                                       9
          Case 4:20-cv-00977-SRB Document 1 Filed 12/14/20 Page 9 of 18
       36.     The General Liability Policy contains a section COMMERCIAL GENERAL

LIABILITY FORM, which states under SECTION 1 -COVERAGES, COVERAGE A – BODILY

INJURY AND PROPERTY DAMAGE LIABILITY, under Paragraph 2. Exclusions, Contractual

Liability, “This insurance does not apply to: "Bodily injury" or "property damage" for which the

insured is obligated to pay damages by reason of the assumption of liability in a contract or

agreement.”

       37.     The Umbrella Policy contains a section COMMERCIAL LIABILITY

UMBRELLA COVERAGE FORM, which states under SECTION 1 -COVERAGES,

COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY, under

Paragraph 2. Exclusions, Contractual Liability, “This insurance does not apply to: "Bodily injury"

or "property damage" for which the insured is obligated to pay damages by reason of the

assumption of liability in a contract or agreement.”

       38.     The General Liability Policy contains a section COMMERCIAL GENERAL

LIABILITY FORM, which states under SECTION 1 -COVERAGES, COVERAGE A – BODILY

INJURY AND PROPERTY DAMAGE LIABILITY, under Paragraph 2. Exclusions, Damage to

Property, “This insurance does not apply to: "Property damage" to: (1) Property loaned to you; (2)

Personal property in the care, custody or control of the insured;… (6) That particular part of any

property that must be restored, repaired or replaced because "your work" was incorrectly

performed on it.”

       39.     The Umbrella Policy contains a section COMMERCIAL LIABILITY

UMBRELLA COVERAGE FORM, which states under SECTION 1 -COVERAGES,

COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY, under

Paragraph 2. Exclusions, Damage to Property, “This insurance does not apply to: "Property




                                      10
         Case 4:20-cv-00977-SRB Document 1 Filed 12/14/20 Page 10 of 18
damage" to: (1) Property loaned to you; (2) Personal property in the care, custody or control of the

insured;… (6) That particular part of any property that must be restored, repaired or replaced

because "your work" was incorrectly performed on it.”

        40.      The General Liability Policy contains a section COMMERCIAL GENERAL

LIABILITY FORM, which states under SECTION 1 -COVERAGES, COVERAGE A – BODILY

INJURY AND PROPERTY DAMAGE LIABILITY, under Paragraph 2. Exclusions, Damage to

Your Product, “This insurance does not apply to: "Property damage" to "your product" arising out

of it or any part of it.”

        41.      The Umbrella Policy contains a section COMMERCIAL LIABILITY

UMBRELLA COVERAGE FORM, which states under SECTION 1 -COVERAGES,

COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY, under

Paragraph 2. Exclusions, Damage to Your Product, “This insurance does not apply to: "Property

damage" to "your product" arising out of it or any part of it.”

        42.      The General Liability Policy contains a section COMMERCIAL GENERAL

LIABILITY FORM, which states under SECTION 1 -COVERAGES, COVERAGE A – BODILY

INJURY AND PROPERTY DAMAGE LIABILITY, under Paragraph 2. Exclusions, Damage to

Your Work, “This insurance does not apply to: "Property damage" to "your work" arising out of it

or any part of it and included in the "products-completed operations hazard".

        43.      The Umbrella Policy contains a section COMMERCIAL LIABILITY

UMBRELLA COVERAGE FORM, which states under SECTION 1 -COVERAGES,

COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY, under

Paragraph 2. Exclusions, Damage to Your Work, “This insurance does not apply to: "Property




                                       11
          Case 4:20-cv-00977-SRB Document 1 Filed 12/14/20 Page 11 of 18
damage" to "your work" arising out of it or any part of it and included in the "products-completed

operations hazard".

       44.     The General Liability Policy contains a section COMMERCIAL GENERAL

LIABILITY FORM, which states under SECTION 1 -COVERAGES, COVERAGE A – BODILY

INJURY AND PROPERTY DAMAGE LIABILITY, under Paragraph 2. Exclusions, Damage To

Impaired Property or Property Not Physically Injured, “This insurance does not apply to: "Property

damage" to "impaired property" or property that has not been physically injured, arising out of: (1)

A defect, deficiency, inadequacy or dangerous condition in "your product" or "your work"; or (2)

A delay or failure by you or anyone acting on your behalf to perform a contract or agreement in

accordance with its terms.”

       45.     The Umbrella Policy contains a section COMMERCIAL LIABILITY

UMBRELLA COVERAGE FORM, which states under SECTION 1 -COVERAGES,

COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY, under

Paragraph 2. Exclusions, Damage To Impaired Property or Property Not Physically Injured, “This

insurance does not apply to: "Property damage" to "impaired property" or property that has not

been physically injured, arising out of: (1) A defect, deficiency, inadequacy or dangerous condition

in "your product" or "your work"; or (2) A delay or failure by you or anyone acting on your behalf

to perform a contract or agreement in accordance with its terms.”

       46.     The General Liability Policy contains a section COMMERCIAL GENERAL

LIABILITY FORM, which states under SECTION 1 -COVERAGES, COVERAGE A – BODILY

INJURY AND PROPERTY DAMAGE LIABILITY, under Paragraph 2. Exclusions, Recall Of

Products, Work Or Impaired Property, “This insurance does not apply to: Damages claimed for

any loss, cost or expense incurred by you or others for the loss of use, withdrawal, recall,




                                      12
         Case 4:20-cv-00977-SRB Document 1 Filed 12/14/20 Page 12 of 18
inspection, repair, replacement, adjustment, removal or disposal of: (1) "Your product"; (2) "Your

work"; or (3) "Impaired property"; if such product, work, or property is withdrawn or recalled from

the market or from use by any person or organization because of a known or suspected defect,

deficiency, inadequacy or dangerous condition in it.”

       47.     The Umbrella Policy contains a section COMMERCIAL LIABILITY

UMBRELLA COVERAGE FORM, which states under SECTION 1 -COVERAGES,

COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY, under

Paragraph 2. Exclusions, Recall Of Products, Work Or Impaired Property, “This insurance does

not apply to: Damages claimed for any loss, cost or expense incurred by you or others for the loss

of use, withdrawal, recall, inspection, repair, replacement, adjustment, removal or disposal of: (1)

"Your product"; (2) "Your work"; or (3) "Impaired property"; if such product, work, or property

is withdrawn or recalled from the market or from use by any person or organization because of a

known or suspected defect, deficiency, inadequacy or dangerous condition in it.”

       48.     The General Liability Policy contains an endorsement entitled SEED

MERCHANTS - COVERAGE FOR ERRONEOUS DELIVERY OR MIXTURE AND

RESULTING FAILURE OF SEED TO GERMINATE which modifies insurance provided under

the COMMERCIAL GENERAL LIABILITY COVERAGE FORM and states that the exclusion

regarding Damage to Impaired Property or Property Not Physically injured does not apply to any

“property damage” described in Paragraph A of the endorsement.

       49.     The Umbrella Policy contains an endorsement entitled SEED MERCHANTS -

COVERAGE FOR ERRONEOUS DELIVERY OR MIXTURE AND RESULTING FAILURE

OF SEED TO GERMINATE which modifies insurance provided under the COMMERCIAL

LIABILITY UMBRELLA COVERAGE FORM and states that the exclusion regarding Damage




                                      13
         Case 4:20-cv-00977-SRB Document 1 Filed 12/14/20 Page 13 of 18
to Impaired Property or Property Not Physically injured does not apply to any “property damage”

described in Paragraph A of the endorsement.

                          REQUEST FOR DECLARATORY JUDGMENT

       50.     Nationwide has been defending Gage in the Underlying Lawsuit subject to a

reservation of the right to deny coverage under the General Liability Policy, the Umbrella Policy,

or both.

       51.     Nationwide has no duty to defend or indemnify Gage as the Complaint fails to

allege any “property damage” as that term as defined in Section V-Definitions, Paragraph 17 of

the General Liability Policy and the Umbrella Policy or Paragraph A of the Seed Merchants

endorsement.

       52.     Nationwide has no duty to defend or indemnify Gage as the Complaint fails to

allege an “occurrence” as that term as defined in in Section V-Definitions, Paragraph 13 of the

General Liability Policy and the Umbrella Policy.

       53.     In the event that the Court determines that the Complaint alleges property damage

caused by an occurrence, Nationwide has no duty to defend or indemnify Gage pursuant to

Exclusion (a) of the General Liability Policy and the Umbrella Policy as the property damage

alleged in the Complaint was expected or intended by Gage.

       54.     In the event that the Court determines that the Complaint alleges property damage

caused by an occurrence, Nationwide has no duty to defend or indemnify Gage pursuant to

Exclusion (b) of the General Liability Policy and the Umbrella Policy as Gage’s obligation for

damages is solely by reason of the assumption of liability in a contract or agreement.

       55.     In the event that the Court determines that the Complaint alleges property damage

caused by an occurrence, Nationwide has no duty to defend or indemnify Gage pursuant to




                                        14
           Case 4:20-cv-00977-SRB Document 1 Filed 12/14/20 Page 14 of 18
Exclusion (j)(3) of the General Liability Policy and Exclusion (m)(3) of the Umbrella Policy as

the property damage was to property loaned to Gage.

       56.    In the event that the Court determines that the Complaint alleges property damage

caused by an occurrence, Nationwide has no duty to defend or indemnify Gage pursuant to

Exclusion (j)(4) of the General Liability Policy and Exclusion (m)(4) of the Umbrella Policy as

the property damage was to personal property in the care custody or control of Gage.

       57.    In the event that the Court determines that the Complaint alleges property damage

caused by an occurrence, Nationwide has no duty to defend or indemnify Gage pursuant to

Exclusion (j)(6) of the General Liability Policy and Exclusion (m)(6) the Umbrella Policy as the

property damage was to property that needed to be restored, repaired or replaced because Gage

incorrectly performed its work on it and the work is not included in the products-completed

operations hazard.

       58.    In the event that the Court determines that the Complaint alleges property damage

caused by an occurrence, Nationwide has no duty to defend or indemnify Gage pursuant to

Exclusion (k) of the General Liability Policy and Exclusion (n) of the Umbrella Policy as the

property damage was to Gage’s product.

       59.    In the event that the Court determines that the Complaint alleges property damage

caused by an occurrence, Nationwide has no duty to defend or indemnify Gage pursuant to

Exclusion (l) of the General Liability Policy and Exclusion (o) of the Umbrella Policy as the

property damage was to Gage’s work and included in the products-completed operations hazard.

       60.    In the event that the Court determines that the Complaint alleges property damage

caused by an occurrence, Nationwide has no duty to defend or indemnify Gage pursuant to

Exclusion (m)(1) of the General Liability Policy and Exclusion (p)(1) of the Umbrella Policy as




                                     15
        Case 4:20-cv-00977-SRB Document 1 Filed 12/14/20 Page 15 of 18
the property damage was merely an impairment to the property and not a physical injury, resulting

from a defect, deficiency, or inadequacy of Gage’s product or work and is not within the type of

damages described in Paragraph A of the Seed Merchants endorsement.

       61.     In the event that the Court determines that the Complaint alleges property damage

caused by an occurrence, Nationwide has no duty to defend or indemnify Gage pursuant to

Exclusion (m)(2) of the General Liability Policy and Exclusion (p)(2) of the Umbrella Policy as

the property damage was merely an impairment to the property and not a physical injury, resulting

from a delay or failure of Gage or someone acting on their behalf to perform a contract or

agreement in accordance with its terms and is not within the type of damages described in

Paragraph A of the Seed Merchants endorsement.

       62.     In the event that the Court determines that the Complaint alleges property damage

caused by an occurrence, Nationwide has no duty to defend or indemnify Gage pursuant to

Exclusion (n) of the General Liability Policy and Exclusion (q) of the Umbrella Policy as the

property damage is damages claimed for the loss of use, withdrawal, recall, inspection, repair,

replacement, adjustment, removal or disposal of Gage’s property, Gage’s work, or impaired

property.

       63.     Therefore, Nationwide is not obligated to defend or indemnify Gage for any

liability it may incur to Ingredion in the Underlying Lawsuit.

       64.     Under 28 U.S.C. § 2201 and Rule 57 of the Federal Rules of Civil Procedure, this

Court has the power to resolve questions of construction and legal relations between Nationwide

and Gage concerning the coverage available under the General Liability Policy, the Umbrella

Policy, or both for the claims asserted by Ingredion against Gage in the Underlying Lawsuit.




                                      16
         Case 4:20-cv-00977-SRB Document 1 Filed 12/14/20 Page 16 of 18
          65.     The question regarding whether Nationwide’s General Liability Policy or Umbrella

Policy provide coverage for the claims and damages alleged in the Underlying Lawsuit involves

an actual justiciable controversy ripe for consideration by this Court, making declaratory relief

proper.

          66.     Therefore, Nationwide seeks a declaratory judgment that it has no duty to defend

or indemnify Gage against any of the claims or allegations alleged against it in the Underlying

Lawsuit.

          WHEREFORE, Plaintiff Nationwide Mutual Insurance Company, f/k/a Farmland Mutual

Insurance Company hereby asks this Court for declaratory judgment and other relief as follows:

          a. Finding that the General Liability Policy and Umbrella Policy that Nationwide Mutual

                Insurance Company, f/k/a Farmland Mutual Insurance Company issued to GFG

                Services, LLC and GFG Inland Elevator and Grain, LLC does not provide coverage

                for the claims alleged by Ingredion against GFG Inland Elevator and Grain, LLC in

                the Underlying Lawsuit;

          b. Finding that Plaintiff Nationwide Mutual Insurance Company, f/k/a Farmland Mutual

                Insurance Company has no duty to defend GFG Inland Elevator and Grain, LLC in the

                Underlying Lawsuit;

          c. Finding that Plaintiff Nationwide Mutual Insurance Company, f/k/a Farmland Mutual

                Insurance Company has no duty to indemnify GFG Inland Elevator and Grain, LLC in

                the Underlying Lawsuit;

          d. Awarding Plaintiff Nationwide Mutual Insurance Company, f/k/a Farmland Mutual

                Insurance Company its costs; and




                                        17
           Case 4:20-cv-00977-SRB Document 1 Filed 12/14/20 Page 17 of 18
e. Awarding Plaintiff Nationwide Mutual Insurance Company, f/k/a Farmland Mutual

   Insurance Company all other further relief this Court deems just and equitable.



                                    Respectfully submitted,
                                    FOLAND, WICKENS, ROPER,
                                    HOFER & CRAWFORD, P.C.

                                            /s/ Wm. Clayton Crawford_____________
                                    Wm. Clayton Crawford               MO#41619
                                    Jordon T. Stanley                  MO #57027
                                    1200 Main Street, Suite 2200
                                    Kansas City, MO 64105
                                    (816) 472-7474
                                    (816) 472-6262 (fax)
                                    ccrawford@fwpclaw.com
                                    jstanley@fwpclaw.com
                                    Attorneys for Plaintiff Nationwide Mutual
                                    Insurance Company f/k/a Farmland Mutual
                                    Insurance Company




                             18
Case 4:20-cv-00977-SRB Document 1 Filed 12/14/20 Page 18 of 18
